DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-13 and 21 in the reply filed on 28 June 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 9, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hokazono US 2009/0283842 in view of Fujii US 2018/0286950.
	Regarding claim 1, Hokazono Fig. 9 discloses a semiconductor device, comprising: 
a semiconductor substrate including a semiconductor material; 
a first transistor 40 of a first polarity, the first transistor including: 
a first gate structure 45 including a first gate electrode on a first gate dielectric over the semiconductor material; 
a first source/drain region 47 in the semiconductor material adjacent to the first gate structure, the first source/drain region having a first conductivity type, the first source/drain region being laterally separated from the first gate electrode; and 
a first source/drain extension region in the semiconductor material including: 
a diffusion suppression region 42 including a diffusion suppression species, the diffusion suppression region extending from the first source/drain region under the first gate electrode; and 
a second transistor 30 of the first polarity the second transistor including: 
a second gate structure including a second gate electrode 35 on a second gate dielectric 34 over the semiconductor material; and 
a second source/drain region 37 in the semiconductor material adjacent to the second gate structure, the second source/drain region having the first conductivity type, the second source/drain region extending to a second location under the second gate electrode; wherein: 
the second transistor 30 is free of a diffusion suppression region; and the second transistor is free of an LDD implant region.  
Hokazono Fig. 9 does not disclose a lightly doped drain (LDD) implant region having the first conductivity type, the LDD implant region extending from the first source/drain region to a first location under the first gate electrode. Fujii Fig. 12 is analogous art, teaches a semiconductor device with a lightly doped drain (LDD) implant region having the first conductivity type, the LDD implant region 9 and 10 extending from a first source/drain region 12 and 13 to a first location under a first gate electrode 8. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention include a LDD as taught by Fujii [0057]-[0058] in the source/drain region of Hokazono for the purpose of creating an effective gate length that is shorter than the physical gate length.
Regarding claim 2, Hokazono in view of Fujii teaches the semiconductor device of claim 1. Hokazono [0026] teaches wherein the first gate dielectric and the second gate dielectric have an equivalent oxide thickness (EOT) of 1 nanometer or less.  
Regarding claim 4, Hokazono in view of Fujii teaches the semiconductor device of claim 1. Hokazono [0024] teaches wherein the diffusion suppression region includes a species selected from the group consisting of indium, carbon and a halogen.  
Regarding claim 6, Hokazono in view of Fujii teaches the semiconductor device of claim 1. Hokazono [0052] teaches wherein the first gate electrode and the second gate electrode include polysilicon.  
Regarding claim 9,  Hokazono in view of Fujii teaches the semiconductor device of claim 1. Hokazono [0029] teaches wherein the first conductivity type is n-type.
Regarding claim 10, Hokazono in view of Fujii teaches the semiconductor device of claim 1. Hokazono Fig. 9 teaches wherein the first transistor includes first sidewall spacers on lateral surfaces of the first gate electrode, and the second transistor includes second sidewall spacers on lateral surfaces of the second gate electrode.  
Regarding claim 11, Hokazono in view of Fujii teaches the semiconductor device of claim 10. Hokazono Fig. 9 teaches wherein the first sidewall spacers and the second sidewall spacers have equal compositions and equal lateral thicknesses.  
Regarding claim 13, Hokazono in view of Fujii teaches the semiconductor device of claim 1. Hokazono in view of Fujii does not teach wherein the average concentration of first conductivity type dopants in the LDD implant region is 5 x 1018/cm3 to 1 x 1021/cm3 . However, Fujii establishes a relationship between the dosage of the arsenic ion to form regions 9 and 10 and the gate length. [0056]-[0058]. The relationship demonstrates to achieve a shorter distance between the extension regions 9 and 10, from which the range of the concentration of the ions would be considered a result effective variable. 
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). 
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the concentration of the ions in the LDD region in order to create a shorter distance between the extension regions and improve the semiconductor device performance thereof and optimize the average concentration of first conductivity type dopants in the LDD implant region is 5 x 1018/cm3 to 1 x 1021/cm3 as a result effective variable and arrive at the recited limitation.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hokazono in view of Fujii as applied to claim 1 above, and further in view of Hokazono US 2009/0166685.
Regarding claim 7, Hokazono in view of Fujii teaches the semiconductor device of claim 1. Hokazono in view of Fujii does not teach wherein the first gate electrode and the second gate electrode include a metal and the first gate dielectric and second gate dielectric include a high-k dielectric material.  Hokazono ‘685 is analogous art and one of ordinary skill in the art would have had a reasonable expectation of success to modify the gate of Hokazono and Fujii because they are in the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hokazono and Fujii and incorporate the teachings of Hokazono ‘685 to improve device performance.



Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hokazono in view of Fujii as applied to claims 1 and 4 above, and further in view of Nandakumar US 2013/0187227.
	Regarding claim 3, Hokazono in view of Fujii teaches the semiconductor device of claim 1. Hokazono in view of Fujii does not teach wherein the diffusion suppression species includes a halogen is selected from a group consisting of fluorine and chlorine.  Nandakumar [0029] is analogous art and one of ordinary skill in the art would have had a reasonable expectation of success to modify the diffusion suppression species with a halogen of fluorine or chlorine because they are in the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hokazono and Fujii and incorporate the teachings of Nandakumar to raise the threshold voltage of the semiconductor device.
Regarding claim 5, Hokazono in view of Fujii teaches the semiconductor device of claim 4. Hokazono in view of Fujii does not teach wherein an average concentration of the indium, the carbon and the halogen is 1 x 1018/cm3 to 2 x 1019/cm3.  Nandakumar establishes a relationship between the concentration of the indium, carbon and halogen in the diffusion suppression region and the threshold voltage. The relationship demonstrates to achieve better control of the threshold voltage of the device, from which the range of the concentration of the species would be considered a result effective variable. 
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). 
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the concentration of the species in the diffusion suppression region in order to lower the threshold voltage and improve the semiconductor device performance thereof and optimize the average concentration of the indium, the carbon and the halogen is 1 x 1018/cm3 to 2 x 1019/cm3 as a result effective variable and arrive at the recited limitation.



Allowable Subject Matter
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The statement of reasons for the indication of allowable subject matter:  
8. The semiconductor device of claim 1, wherein the first transistor further includes a halo implant region under the first gate electrode, adjacent to the LDD implant region, the halo implant region having a second conductivity type, opposite from the first conductivity type.  
12. The semiconductor device of claim 11, wherein the first source/drain region extends at least partway under the first sidewall spacers, and does not extend under the first gate electrode; and the second source/drain region extends completely under the second sidewall spacers and extends partway under the second gate electrode.  

Claim 21 is allowed over the prior art of record.
21. A semiconductor device, comprising: a semiconductor device substrate including a semiconductor material; 
a first transistor of a first polarity, the first transistor including: a first gate structure including a first gate electrode on a first gate dielectric over the semiconductor material; a first source/drain in the semiconductor material adjacent to the first gate structure, the first source/drain region having a first conductivity type, the first source/drain region being laterally separated from the first gate electrode; and 
a first source drain extension region in the semiconductor material including; a lightly doped drain (LDD) implant region having the first conductivity type, the LDD implant region extending from the first source/drain region to a first location under the first gate electrode; and 
a diffusion suppression region including a diffusion suppression species, the diffusion suppression region extending from the first source/drain region under the first gate electrode; 
a second transistor of a second polarity, oriented perpendicular to the first transistor, the second transistor including: a second gate structure including a second gate electrode on a second gate dielectric over the semiconductor material; and a second source/drain region in the semiconductor material adjacent to the second gate structure, the second source/drain region having the first conductivity type, the second source/drain region being laterally separated from the second gate electrode; and a second source/drain extension region in the semiconductor material including: 
a lightly doped drain (LDD) implant region having the first conductivity type, the LDD implant region extending from the second source/drain region to a second location under the second gate electrode; and 
17TI-90829a diffusion suppression region including a diffusion suppression species, the diffusion suppression region extending from a second source/drain region under the second gate electrode; 
a third transistor of the first polarity, the third transistor including: a third gate structure including a third gate electrode on a third gate dielectric over the semiconductor material; and 
a third source/drain region in the semiconductor material adjacent to the third gate structure, the third source/drain region having the first conductivity type, the third source/drain region extending to a third location under the third gate electrode, and a fourth transistor of the first polarity, oriented perpendicular to the third transistor, the fourth transistor including: a fourth gate structure including a fourth gate electrode on the fourth gate dielectric over the semiconductor material; and 
a fourth source/drain region in the semiconductor material adjacent to the fourth gate structure, the fourth source/drain region having the first conductivity type, the fourth source/drain region extending to a fourth location under the fourth gate electrode: wherein: 
the third transistor and the fourth transistor are free of a diffusion suppression region; and 
the third transistor and the fourth transistor are free of an LDD implant region; and 
average concentrations of first conductivity type dopants in the first source/drain region, the second source/drain region, the third source/drain region and the fourth source/drain region are equal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898